Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
As the current Examiner has inherited this case from another Examiner, the current Examiner has noticed that Applicant’s arguments with traverse (filed 1/17/2020) to the Restriction/Election Requirement (dated 11/25/2019) had not previously been responded to. As such, to clarify the record, the current Examiner submits the following response:
Applicant's election with traverse of Invention I, Species “i” in the reply filed on 1/17/2020 is acknowledged.  The traversal is on the ground(s) that the “groups” of claims are sufficiently related such that a search/examination burden should not exist, and that the Applicant, the Office, and the Public would be unduly burdened by such a requirement.  This is not found persuasive because:
1) the apparatus claims and method claims, as well as each individual species, would require differing search strategies, syntaxes, and classifications, and thus a 
2) the Office routinely makes such Requirements, provided they are in accordance with proper procedures as set forth in the MPEP (see particularly MPEP 803). Thus there is no unusual burden on the Office or the Public beyond that which stems from the standard operating procedures. While the Examiner apologizes for any inconvenience this may cause the Applicant, this argument is not persuasive in demonstrating that the Requirement was made improperly.
The requirement is still deemed proper and is therefore made FINAL.
  
Claim Status
Claims 1, 4, and 10-17 are pending.
Claims 16-17 are withdrawn.
Claims 2-3 and 5-9 are cancelled.
Claim 1 is currently amended.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 4, and 10-15 (all pending, non-withdrawn claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the limitation “an orthographic projection of the electromagnetic induction coil on a horizontal plane in the platform at least partially overlaps with the platform” is regarded as new matter. No support can be found in the Specification to support the term “orthographic projection”, nor are the Drawings sufficient support to demonstrate that the platform overlaps with the induction coil, since Fig. 2 (corresponding the elected/claimed species) shows a two-dimensional schematic of the apparatus, and does not provide support for the relative relationship, as claimed, in three-dimensional space. As such, this limitation is regarded as new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 10-15 (all pending, non-withdrawn claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “an orthographic projection of the electromagnetic induction coil on a horizontal plane in the platform at least partially overlaps with the platform” is regarded as indefinite claim language.
Particularly, Merriam-Webster dictionary defines the word “orthography” as “the art of writing words with the proper letters according to standard usage”, “the representation of the sounds of a language by written or printed symbols”, and “a part of language study that deals with letters and spelling”. Thus it would be unclear to one or ordinary skill in the art how to interpret the metes and bounds of the limitation, since the word “orthographic” is used in a structural sense in the instant claim, when the word itself does not carry such a meaning. The Examiner notes the Specification of the instant Application does not appear to assign a particular or special definition to the word “orthographic”.
In the interest of compact and expedited prosecution, the Examiner interprets the limitation as not imparting any additional structural limitations on the claim, since the claim already requires that “the electromagnetic induction coil is disposed outside of the vapor deposition chamber under the platform”.
Regarding claims 4 and 10-15, the claims are rejected at least based upon their dependencies to claim 1, whose defects they inherit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 4, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrinsky (US 20160355947) in view of Chandran (US 20070221132) and Schatz (US 6316754) with evidentiary support from Mutter (Computational analysis of composition structure-property-relationships in NZP-type materials for Li-ion batteries J. Appl. Phys. 125, 215115 (2019); doi: 10.1063/1.5091969).
Regarding claim 1, Dobrinsky teaches a vapor deposition apparatus (epitaxial growth chamber 24 of Fig. 2A).  The apparatus has a platform (susceptor 14), a heater (main heating unit 26) [0034], and a controller (control unit 34) [0037].  The controller is configured to control heating of the susceptor and the wafer as a function of temperature measured by temperature sensors (32) [0037].  
It is noted the language “thereby enabling a temperature of the film formation region to reach a film formation temperature of the vapor deposition” is a statement of intended use that does not result in a structural difference between the claimed invention and the prior art, and does not further limit the scope of the claim, Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP § 2114, II.).  The apparatus of Dobrinsky is suitable for this intended use because it contains a heater (main heating unit 26) [0034].
The platform (susceptor 14) is in the vapor deposition chamber (epitaxial growth chamber 24 of Fig. 2A), as can be seen in Fig. 2A.  

Dobrinsky teaches a film formation region (the area inside the epitaxial growth chamber 24, as seen in Fig. 2).  Dobrinsky further teaches that the heater (main heating unit 26) includes a first power supply device (power source 108 of the main heating unit 100, Fig. 10) [0066].  Dobrinsky teaches an embodiment where the main heating unit (26) can comprise an electromagnetic induction coil (induction heating unit formed of induction coils) [0034].  The controller (34) is used to control the first power supply device (main heating unit 100) [0066].  It would be well understood by one of ordinary skill in the art that a power supply for an inductive heating coil must supply an alternating frequency, DC power supplied to a coil would function as a resistive heating element. 

Nonetheless, Dobrinsky does not explicitly teach a controller configured to control a power supply device to apply an alternating current.  
However, Schatz teaches an induction heating system for chemical vapor deposition [C1, L16-17].  Schatz teaches the heating system provides selective heating control by causing the power supply to change frequency in order to switch between resonant frequency zones [abstract].  Schatz teaches that this allows the power supply 
Schatz and Dobrinsky are analogous art in the field of inductive heaters for CVD apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power source of Dobrinsky to be a frequency variable frequency power supply because Schatz teaches that this allows the power supply to control differential heating zones or output different powers at each frequency [abstract].  

The claim limitation “the substrate is provided with a conductive pattern,” “directly heating the conductive pattern,” are limitations on the article or material worked upon by the apparatus.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (MPEP § 2115).  
Although taught by the cited prior art, the claim limitations “thereby directly heating the conductive pattern with electromagnetic energy” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.  The apparatus of Dobrinsky 

Modified Dobrinsky does not teach the limitation wherein the vapor deposition chamber is made of electrolyte materials.  
However, Chandran teaches that NZP and nasicon materials have been identified as useful coating materials [0006] for coating articles and components in semiconductor processing environments such as heaters and electrostatic chucks.  Chandran teaches that in semiconductor processing, walls and substrate holders are often corroded/chemically attacked [0005].  Chandran teaches that the NZP coating has good resistance to thermal shock and is resistant to acids and bases [0009].  Chandran also teaches that NZP is a zirconia based electrolyte material [0044]. 
Chandran and modified Dobrinsky are analogous art in the field of semiconductor processing involving high temperatures.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chamber walls and platform (a substrate holder) of modified Dobrinsky to be coated with the NZP material of Chandran.  One would be motivated to make this motivation because Chandran teaches that that in semiconductor processing, walls and substrate holders are often corroded/chemically attacked [0005].  Chandran teaches that the NZP 

Further, the modification of modified Dobrinsky with the NZP material of Chandran would have been obvious because it has an art-recognized suitability for an intended purpose.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP 2144.07.  
Evidentiary support for the fact that NZP is a solid electrolyte material can be found in Mutter.  Mutter teaches that NZP materials are a solid electrolyte [abstract].  

Regarding claim 4, Dobrinsky teaches a controller (34 of Fig. 10) is used to control the first power supply device (main heating unit 100) [0066].  Dobrinsky further teaches a parameter adjustment component (110 of Fig. 10) that interfaces with the control unit (34) and that can be used to generate heating radiation at a predetermined intensity, duration, position, direction, and pattern [0066]. 
Modified Dobrinsky does not explicitly teach wherein the controller is further configured to control the electromagnetic induction coil to heat the conductive pattern by controlling a frequency of the alternating current applied by the first power supply device to the electromagnetic induction coil.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of modified Dobrinsky to control the frequency of the controller because Schatz teaches that changing the frequency of the power supply allows the power supply to control differential heating between zones, or outputting different powers at each frequency, etc. [abstract].  This modification is further supported by the teachings of Dobrinsky because Dobrinsky includes a parameter adjustment component (110 of Fig. 10) that can be used to generate heating radiation at a predetermined intensity, duration, position, direction, and pattern [0066]. 

Regarding claim 10, Dobrinsky further teaches a temperature sensors (32 of Fig. 10) to attain a target temperature distribution on a susceptor [0066]. The temperature sensor outputs the temperature measurements to the control unit (34) [0067].  The control unit (34) is configured to control the temperature at the surface of the wafer by obtaining temperature measurements, then precisely controlling the main heating unit (100) and the auxiliary heating unit to enable heating of the surface of the 
Modified Dobrinsky does not explicitly teach that part of the temperature profile that the controller executes is constant.  Such an explicit teaching would correspond to the instant limitation “to heat the film formation region to a constant temperature.” Dobrinsky does however teach that during epitaxial growth of semiconductor materials, thermal uniformity of the substrate wafer is important [0003] especially for group III nitride semiconductors [0003].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Dobrinsky to control the thermal profile to be constant because Dobrinsky teaches that during growth of semiconductor materials, thermal uniformity of a substrate wafer is important [0003].  One of ordinary skill in the art would understand that thermal uniformity unambiguously implies that the temperature is constant either spatially, temporally, or both.  Examiner believes that under the broadest reasonable interpretation either spatial or temporal uniformity of temperature would meet the instant claimed limitation “at a constant temperature.” 

Regarding claim 11, Dobrinsky teaches that the temperature sensor can include a pyrometer, but that other types of temperature sensors can be used [0063].  One of ordinary skill in the art would understand a pyrometer to be a remote sensing thermometer.  

However, Dobrinsky further teaches an in-situ measurement unit (92 of Fig. 9) that can include at least one optical detector (98) which can be an infrared camera [0060].  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pyrometer of modified Dobrinsky to be an infra-red camera, because Dobrinsky teaches that other types of temperature sensors can be used [0063], and Dobrinsky teaches the use of an infra-red camera as an alternative in-situ measurement unit [0060]. 

Regarding claim 12, Dobrinsky teaches an introduction device (showerhead element 16 of Fig. 2A) [0038] disposed in the vapor deposition chamber, as can be seen in Fig. 2A.  Dobrinsky teaches that the showerhead element can release a flow of gases towards a substrate wafer [0030]. 
Although taught by the cited prior art, the claim limitations “configured to introduce a reaction material gas into the vapor deposition chamber” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. The showerhead of Dobrinsky .  

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dobrinsky (US 20160355947), Chandran (US 20070221132), and Schatz (US 6316754), as applied to claims 1, 4, and 10-12 above, and further in view of Hsieh (US 2015/0125591).
The limitations of claims 1, 4, and 10-12 are set forth above.
Regarding claim 13, it would be appreciated by one of ordinary skill in the art that Dobrinsky must have some sort of gas removal system because it has a showerhead (16 of Fig. 2A) to flow gasses into the chamber [0030], and those gasses must leave the apparatus at some point.  

However, modified Dobrinsky does not explicitly teach the limitation wherein the apparatus further comprises an air exhaust device; wherein the air exhaust device is mounted on the vapor deposition chamber, and is configured to exhaust the reaction material gas from the vapor deposition chamber.
Hsieh teaches an input line (314 of Fig. 3) that delivers precursor material to the deposition chamber (216) [0032].  Hsieh further teaches an output line (320) to allow precursor materials and other gasses to exit the deposition chamber.  The output line is connected to a vacuum pump (344) to reduce and control the pressure within the chamber [0033].  The output line and vacuum pump correspond to the instant claimed 
Hsieh and modified Dobrinsky are analogous art in the field of vapor deposition on substrates.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of modified Dobrinsky to have the air exhaust device of Hsieh in order to reduce and control the pressure within the chamber [0033 of Hsieh].
Although taught by the cited prior art, the claim limitations “and is configured to exhaust the reaction material gas from the vapor deposition chamber” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. The apparatus of Dobrinsky modified by Hsieh is capable of the claimed function because it has an output line connected to a vacuum pump (344) to reduce and control the pressure within the chamber [0033].  

Regarding claim 14, modified Dobrinsky does not teach the limitation wherein the introduction device and the air exhaust device are disposed at two opposite sides of the vapor deposition chamber. 

Hsieh and Dobrinsky are analogous art in the field of vapor deposition on substrates.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Dobrinsky to have an introduction device and air exhaust device at opposite sides of the vapor deposition chamber because doing so would be a combination of known elements to yield predictable results, as would be appreciated by one of ordinary skill in the art.  Hsieh teaches that an input and output can be found on opposite sides of an apparatus, and one could have modified the apparatus of Dobrinsky to have the input and output on opposite sides of the apparatus.  The resultant apparatus would function as a vapor deposition apparatus (see MPEP 2143 I. A.)  

Regarding claim 15, modified Dobrinsky does not teach the limitation of the apparatus further comprising a material recovery device;13 wherein the material recovery device is connected with the air exhaust device, and is configured to recycle the reaction material gas exhausted by the air exhaust device.
Hsieh teaches a system and method for supplying a precursor material for atomic layer deposition.  Hsieh teaches a gas circulation system (see gas circulation line 328 of Fig. 3) may be coupled to the output line (320 of Fig. 3) of the deposition chamber, where the gas circulation system may be used to reduce an amount of precursor materials that are used in the deposition process [0035].  The gas circulation system of 
Hsieh and Dobrinsky are analogous art in the field of vapor deposition on substrates.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Dobrinsky to have a gas circulation system as taught by Hsieh, because the gas circulation may be used to reduce an amount of precursor materials that are used in the deposition process [0035].  One of ordinary skill in the art would appreciate that reducing an amount of precursor materials used is advantageous.  
Although taught by the cited prior art, the claim limitations “and is configured to recycle the reaction material gas exhausted by the air exhaust device” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.  The apparatus of Dobrinsky modified by Hsieh is capable of the claimed function because Hsieh teaches the circulation line may cause the gas exiting the deposition chamber to be transported back into the deposition chamber through the input line [0035], i.e. recycling the gas back into the chamber.

Response to Arguments
The Applicant argues that the limitation of amended claim 1 regarding “an orthographic projection of the electromagnetic induction coil on a horizontal plane in the platform at least partially overlaps with the platform” is not taught by the prior art of record, notably Dobrinsky. Respectfully, the Examiner disagrees.

Applicant describes in great detail that in Dobrinsky, the heating coil (Examiner note: should be heating unit #26) is located around the susceptor #14 and not at the bottom of the susceptor #14. The Examiner points out that the limitations of the claim regarding the structural relationship between the platform and the heater are as follows: “the electromagnetic induction coil is disposed outside of the vapor deposition chamber under the platform” (emphasis added). As is clearly seen in Dobrinsky Fig. 2A, heating unit #26 is disposed outside of chamber #24. Further, taken as a single unit, the heating unit #26 is also disposed vertically lower than the bottom surface of the susceptor #14, thus meeting the limitation “under the platform”. The claim does not require the heating element to be directly below the susceptor or even “at the bottom of the susceptor”, as argued by the Applicant. As such, these arguments are not persuasive.

Additionally, as no claims have been indicated as allowable, claims 16 and 17 are not eligible for rejoinder at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                             
/Benjamin Kendall/Primary Examiner, Art Unit 1718